 

Exhibit 10.1
 

CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into effective
as of May 1, 2019 (the “Effective Date”) between Super League Gaming, Inc., a
Delaware corporation with a principal place of business located at 2906 Colorado
Ave., Santa Monica, CA 90404 (the “Company”), and Mark Jung
(the “Consultant”)(Company and Consultant are collectively referred to herein as
the “Parties”) who agree as follows.
 
A.           The Company desires to retain the services of the Consultant as a
consultant to the Company from the Effective Date.
 
B.           The Consultant is willing to be retained by the Company on the
terms and subject to the conditions set forth in this Agreement.
 
1. Services. The Consultant shall perform the services set forth in the
Statement of Work attached hereto as Exhibit A (the “Services”). The Consultant
shall render the Services.
 
2. Terms of Engagement.
 
2.1 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
 
(a) “Accrued Expenses” shall mean any appropriate business expenses incurred by
the Consultant in connection with the Services provided hereunder, which have
been approved by the Company in writing, all to the extent unpaid or
unreimbursed on the date of termination.
 
(b) “Confidential Information” shall mean all information related to any aspect
of the Company’s business which is either information not known by actual or
potential competitors of the Company or is proprietary information of the
Company, whether of a technical nature or otherwise. Confidential Information is
to be broadly defined and includes, but is not limited to, trade secrets,
copyrights, ideas, techniques, know-how, inventions (whether patentable or not),
and/or any other information of any type relating to firmware, computer
programs, computer code, software source documents, software design and
architecture, computer hardware, circuits, silicon chip technology, testing
procedures, product requirements and specifications, devices, designs,
configurations, documentation, recorded data, schematics, master works, master
databases, algorithms, flow charts, formulae, works of authorship, mechanisms,
research, manufacture, improvements, assembly, installation, intellectual
property, including patents and patent applications, business plans, past or
future financing, marketing, forecasts, pricing, customers, the salaries,
duties, qualifications, performance levels, and terms of compensation of other
employees, and/or cost or other financial data concerning any of the foregoing
or the Company and its operations generally.
 
(c) “Inventions” shall mean any and all products, inventions, innovations,
ideas, discoveries, designs, schematics, mask works, data, formulas, software,
databases, algorithms, programs, trade secrets, works of authorship, assays,
developmental or experimental work, methods, processes, techniques,
improvements, and related know-how and which are made by Consultant, alone or in
combination with others, either on behalf of the Company under this Agreement,
or with the use of or as a result of access to Confidential Information or
property, including but not limited to any derivative work which constitutes an
improvement or modification to any tangible form of Confidential Information,
such as any design, drawing, or product that embodies Confidential Information,
and whether or not patentable, copyrightable, or qualified for other
intellectual property protection.
 
 


 

 
 
 
2.2 Independent Contractor. The Consultant is an independent contractor and not
an employee of the Company. The Consultant has no authority to obligate or bind
the Company by contract or otherwise. The Consultant will not be eligible for
any employee benefits, and the Company will not make deductions from the
Consultant’s fees for taxes (except as otherwise required by applicable law or
regulation). Any taxes imposed on the Consultant due to activities performed
hereunder will be the sole responsibility of the Consultant.
 
2.3 Term. This Agreement shall continue through December 31, 2019 and will be
extended upon mutual agreement of the Parties.
 
2.4 Termination of Consultant. Upon termination of the Consultant, the
Consultant shall promptly return to the Company, without limitation, all Company
information supplied to the Consultant pursuant to this Agreement and the
Company shall pay the Consultant Accrued Expenses, if any.
 
3. Compensation and Expenses.
 
3.1 Compensation. In consideration of the Services to be provided, the
Consultant shall be compensated as set forth in Exhibit A hereto.
 
3.2 Expense Reimbursement. The Company shall reimburse the Consultant for all
reasonable, ordinary and necessary out-of-pocket travel and other expenses
incurred by the Consultant in conjunction with his services to the Company,
which expenses have been approved in advance in writing by the Company. The
Company will reimburse such expenses within thirty (30) days after Consultant
has provided to the Company, in form and substance reasonably satisfactory to
the Company, appropriate documentation evidencing such expenses.
 
4. Confidentiality Obligation.
 
4.1 The Consultant shall hold all Company Confidential Information in confidence
and may not disclose, use, copy, publish, summarize, or remove from the premises
of the Company any Confidential Information, except as necessary to carry out
the Consultant’s assigned responsibilities as a Company Consultant. In the event
the Consultant is required to disclose any Confidential Information pursuant to
law or government regulation, the Consultant must promptly notify the Company in
order to allow the Company the maximum time to obtain protective or confidential
treatment of the Confidential Information before it is disclosed.
 
4.2 Confidential Information subject to Section 5.1 does not include information
that: (i) is or later becomes available to the public through no breach of this
Agreement by the Consultant; (ii) is obtained by the Consultant from a third
party who had the legal right to disclose the information to the Consultant;
(iii) is already in the possession of the Consultant on the date this Agreement
becomes effective; or (iv) was developed by the Consultant independent of the
performance of the Services.
 
5. Information of Others. The Consultant shall safeguard and keep confidential
the proprietary information of customers, vendors, consultants, and other
parties with which the Company does business to the same extent as if it were
Company Confidential Information. The Consultant may not use or disclose to the
Company any confidential, trade secret, or other proprietary information or
material of any previous employer or other person, and will not bring onto the
Company’s premises any unpublished document or any other property belonging to
any former or current employer without the written consent of that former or
current employer.
 
 


 

 
 
6. Company Property. All papers, records, data, notes, drawings, files,
documents, samples, devices, products, equipment, and other materials, including
copies and in whatever form, relating to the business of the Company that the
Consultant possesses or creates as a result of the Consultant’s service to the
Company, whether or not confidential, are the sole and exclusive property of the
Company. In the event of the termination of the Consultant’s service to the
Company, the Consultant will promptly deliver all such materials to the Company
and will sign and deliver to the Company the “Termination Certificate” attached
hereto as Exhibit B.
 
7. Ownership of Inventions. Any and all Inventions shall be the property of the
Company, and any Inventions which are made by Consultant in performance of the
Services under this Agreement, to the maximum extent permitted by law, shall be
“works made for hire.” The Consultant hereby assigns and agrees to assign to the
Company or its designee, without further consideration, the Consultant’s entire
right, title, and interest in and to all Inventions, including all rights to
obtain, register, perfect, and enforce patents, copyrights, mask work rights,
and other intellectual property protection for Inventions. The Consultant shall
disclose promptly and in writing to an individual designated by the Company or
to the Consultant’s immediate supervisor all Inventions which the Consultant has
made or reduced to practice. During the term of the Consultant’s services to the
Company hereunder and for five years after, the Consultant shall assist the
Company (at its expense) to obtain and enforce patents, copyrights, and other
forms of intellectual property protection on Inventions.
 
8. Indemnification.  The Company shall defend, indemnify and hold harmless the
Consultant from and against all claims, losses, liabilities, damages, expenses
and costs (including reasonable attorney’s fees and costs of litigation
regardless of outcome) which result from any breach or alleged breach by the
Company of any provision contained in this Agreement.
 
9. Miscellaneous.
 
9.1 Waiver. The waiver of the breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.
 
9.2 Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by personal or courier delivery, facsimile or
first class mail, certified or registered with return receipt requested, and
shall be deemed to have been duly given upon receipt if personally delivered or
delivered by courier, on the date of transmission if transmitted by facsimile,
or three days after mailing if mailed, to the addresses of the Company and the
Consultant contained in the records of the Company at the time of such notice.
Any party may Change such party’s address for notices by notice duly given
pursuant to this Section 9.2.
 
9.3 Headings. The section headings used in this Agreement are intended for
convenience of reference and shall not by themselves determine the construction
or interpretation of any provision of this Agreement.
 
9.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
 
9.5 Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same Agreement.
 
9.6 Enforcement. If any portion of this Agreement is determined to be invalid or
unenforceable, such portion shall be adjusted, rather than voided, to achieve
the intent of the parties to the extent possible, and the remainder shall be
enforced to the maximum extent possible.
 
9.7 Survival. Sections 4 through 9 shall survive termination or expiration of
this Agreement.
 
9.8 Modifications. All modifications to this Agreement must be in writing and
signed by each of the parties hereto.
 
 


 

 
IN WITNESS WHEREOF, the Parties have executed this Consulting Agreement as of
the date first written above.
 
 
SUPER LEAGUE GAMING, INC.
 
 
 
By: /s/ Ann Hand
Ann Hand
President & CEO

 
 

 
MARK JUNG
 
 
By:/s/ Mark Jung
 
 

 




 
 


 

 
 
EXHIBIT A
 
STATEMENT OF WORK
 
 
 
1.
SCOPE OF WORK
 
Strategic advice and planning directly with Ann Hand, CEO. Consultant will
provide 1.5 days of consulting services per month.
 
2.
COMPENSATION
 
$7,500 per month, payable net 30 from invoice date.
 
3.
TERM
 
The initial term shall run from April 1, 2019 through December 31, 2019. The
consulting agreement shall be extended upon mutual agreement of the parties.
 
 

 
 
EXHIBIT B
 
TERMINATION CERTIFICATE
 
 
This is to certify that Consultant does not have in its possession, nor has
Consultant failed to return, any papers, records, data, notes, drawings, files,
documents, samples, devices, products, equipment, designs, computer programs,
and other materials, including reproductions of any of the aforementioned items,
belonging to Super League Gaming, Inc., its subsidiaries, affiliates,
successors, or assigns (together, the “Company”).
 
The Consultant further certifies that it has complied with all the terms of the
Company’s Consulting Agreement signed by it, including the reporting of any
Inventions (as defined therein) conceived or made by Consultant (solely or
jointly with others) covered by that agreement.
 
Consultant further agrees that, in compliance with the Consulting Agreement, it
will hold in confidence and will not disclose, use, copy, publish, or summarize
any Confidential Information (as defined in the Consulting Agreement) of the
Company or of any of its customers, vendors, consultants, and other parties with
which it does business.
 
 
Date:_______________________________ 


 
_____________________________________ 
 
Signature
 
 
 
_____________________________________ 
 
Print Name

 
 


 
 
 
